Andover Medical, Inc.

510 Turnpike Street

Ste 204

N. Andover, MA 01845

December 20, 2006

Frank P. Magliochetti Jr.

On behalf of Andover Medical, Inc. (“AMI” or the “Company”), I am pleased to
offer you the position of Chairman and Chief Executive Officer. The following
are the terms of your employment with AMI:

 

Title:

 

Chief Executive Officer and Chairman

Effective Date:

 

December 20 2006.

Salary:

 

200k to be reviewed yearly.

Annual Bonus:

 

50% based on corporate objectives paid quarterly. This can be paid in either
stock or cash at your discretion.

Stock Options:

 

You will participate in the Andover Medical, Inc. 2006 Employee Stock Incentive
Plan. You are awarded an initial award of 6,500,000 shares at the market price
vested over 30 days from the date of this agreement. Annual awards will be made
at the discretion of the Board of Directors.

Company Car:

 

The company will provide you the use of an automobile. The monthly lease cost
will not exceed $1,000.00

Term:

 

Unless terminated as set forth herein, your employment hereunder shall commence
on December 31, 2006, and shall continue during the period ending on the third
(3rd) anniversary date (the “Term”). Thereafter, your employment shall be
extended automatically for consecutive periods of one (1) year unless either
party shall provide notice to the other of its intention not to extend your
employment, such notice to be given not less than ninety (90) days prior to the
end of the Term, or any one (1) year extension period, (“Extended Term”) as the
case may be. During the Term of this agreement the Company may terminate the
agreement by giving notice to you of not less than one (1) year prior to the
termination date.

Termination:

 

Your employment with the Company may be terminated as follows:

 

 

(a) Death. Your employment shall automatically terminate upon your death.

 

 

(b) Just Cause. The Company may terminate your employment at any time, with or
without Just Cause (as defined herein), effective at such time that the Company
notifies you of such termination (or such other time specified in such
notification). For purposes of this Agreement, “Just Cause” shall mean:

   

(i) any act of dishonesty by you in connection with the performance of your
duties on behalf of the Company; or

 



--------------------------------------------------------------------------------



 

 

(ii) any material breach of any term of this Agreement by you.

 

 

(c) Good Reason. You may terminate your employment for “Good Reason” and receive
severance as described in this Agreement on five (5) days Notice of Termination
to the Company. For purposes of this Agreement. “Good Reason” shall mean the
occurrence after a Change in Control, as hereinafter defined, or any of the
events or conditions described below:

 

 

1.        a reduction in your Base Salary or any failure to pay you any
compensation or benefits to which you are entitled within five days of the date
due.

 

 

2.        any change in your office location more than fifty (50) miles from
your home.

 

 

3.        the failure by the Company to continue in effect (without reduction in
benefit level, and/or reward opportunities) any material compensation or
employee benefit plan in which you were participating immediately prior to a
Change in Control.

 

 

4.        any material breach by the Company of any provision of this Agreement.

 

 

5.        any purported termination of your employment for Just Cause by the
Company which does not comply with the terms of this Agreement.

 

 

6.        any reason outside of your control where you have to stop coming into
the corporate office on a daily basis.

 

 

(d) Resignation. You shall have the right to terminate your employment at any
time for any reason by giving at least thirty (30) days’ prior written notice of
your resignation. The Company may waive the thirty (30) days prior notice of
resignation requirement, in its sole discretion. In the event of a resignation
under this provision, you shall not be entitled to severance.

 

 

(e) Payments. If you resign, or if your employment is terminated as a result of
death, or if the Company terminates your employment for Just Cause, the Company
shall pay your salary through your last day of employment, shall comply with
applicable law regarding payment for vacation and continuation of any health
insurance or other benefits, but shall otherwise have no obligation whatsoever
to pay or provide you any amount or benefit. Upon termination of your employment
with the Company for any reason, the Company shall have the right to withhold
payment of any amounts owed by you to the Company.

Employment Status:

 

You are being employed by the Company and will devote your best efforts to the
advancement of the business and the interest of the Company.

Benefits:

 

You will participate in a standard employee benefit program including medical,
life, and disability. Until such a plan is established AMI will pay the monthly
premium (not to exceed $1,500 per month) on your private medical plan.

You will be given twenty (25) days of paid vacation time for the first year of
employment, prorated on a monthly basis from the date hereof. Your vacation and
sick time shall be governed by the Company’s vacation and sick time policies as
they may be amended from time to time.

 



--------------------------------------------------------------------------------



Miscellaneous:

 

This letter agreement contains all of the terms of your employment with the
Company, and Supercede any prior understandings or agreements, whether oral or
written, between you and the Company. This agreement may not be modified, except
in writing signed by both parties. This agreement will be governed by the laws
of the Commonwealth of Massachusetts, notwithstanding the conflict of laws
principles thereof.

I look forward to working with you, and am pleased to have you as part of our
team.

 

 

 

 

Sincerely,



 

 


/s/ Robert G. Coffill, Jr.          12/20/06

 

 

 



--------------------------------------------------------------------------------

 

 

 

Director
Andover Medical, Inc.

 

Agreed and Accepted:

 

 

 


/s/ Illegible

 

 





--------------------------------------------------------------------------------

 

 

 

Name

 

 

 

Date: 12/20/06



--------------------------------------------------------------------------------